1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined. Claims 1-9 are pending in this application. 

 
                   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.   Claims 1-9  is/are rejected under 35 U.S.C. 102(a)(1) over Lee et al.  
(10,902,607), hereafter referred as Lee. 

     With regard to claim 1, Lee teaches a method of instance segmentation (see abstract and claims 1-8), comprising: defining a bounding box (see fig. 4, step 410, see also claim 1); depth mapping the bounding box (see fig. 4, step 412); sorting the depth map (see fig. 4, step 410, see also claim 1); estimating stability due to noise of the sorted depth map (see fig. 4, step 416, see also claim 1); detecting low frequency jumps of the sorted depth map based on the estimated stability (see fig. 4, step 418, see also claim 1); detecting high frequency pumps of the sorted depth map (see fig. 4, step 420, see also claim 1); comparing the detected low frequency jumps and the detected high frequency jumps (see fig. 4, step 422, see also claim 1);  ; detecting at least one of a largest object and a closest object based on the comparison (see fig. 4, step 424, see also claim 1); and pixel masking the at least one of the largest object and the closest object (see fig. 4, step 426, see also claim 1);  . 

    With regard to claim 2, Lee further teaches labelling the bounding bow (reads on claim 2).

    With regard to claim 3, Lee further teaches determining between a background and the at least one of the largest object and the closest object based on the statistical comparison (reads on claim 3). 

    With regard to claim 4, Lee further teaches determining the depth centroid of the at least one of the largest object and the closest object (reads on claim 4).

    With regard to claim 5, Lee further teaches wherein estimating stability due to noise is based on an Allen deviation (reads on claim 5).
  
       With regard to claim 6, Lee further teaches wherein the detection of low frequency jumps utilizes the Allen deviation as a threshold (reads on claim 6).

    With regard to claim 7, Lee further teaches wherein the detection of the high frequency pumps is based on a Butterworth filter (reads on claim 7).

    With regard to claim 8, Lee further teaches wherein the Butterworth Milter has an order of 3, a sampling frequency of 500 hertz and a cutoff frequency of 1 hertz (reads on col. 4, lines 25-59 and claim 8). 
 . 
  With regard to claim 9, Lee further teaches wherein the comparison of the low frequency jumps and high frequency jumps is based on histogram analysis (reads on col. 4, lines 25-59). 
 
Conclusion
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
    Marino (2017/0278289)  teaches a method for integrating digital media content into other digital media content.
    Chien et al. (8,238,605) teaches a digital video target moving object segmentation method and system. 
    Hirata (2003/0108237) teaches method of image segmentation for object based image retrieva.
       

4.   	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-

6:00 PM. The fax phone number for this group is (571) 273-8300.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu  can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 





/Gabriel I Garcia/
  
Primary Examiner, Art Unit 2674

September 29, 2022